Citation Nr: 1719525	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability and if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for service-connected compression fracture of T 7-9. 

3.  Entitlement to a rating in excess of 20 percent for service-connected residuals    of acromioclavicular separation of the left shoulder with trapezius strain. 

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for a left arm condition manifested by pain.



7.  Entitlement to service connection for numbness of the upper and lower extremities.

8.  Entitlement to service connection for right sciatica.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2011, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of that proceeding is of record. 

These matters were previously before the Board in May 2015, when they were remanded for additional development.  

The issues of entitlement to an increased ratings for a left shoulder disability, entitlement to an increased rating for a thoracic spine disability, and entitlement       to service connection for a cervical spine disability, lumbar spine disability, numbness of the upper and lower extremities, dizziness, and a left arm condition manifested by pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a lumbar spine disability was last denied in a May 2003 rating decision that was not appealed,       nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final May 2003 denial is new and material.


CONCLUSIONS OF LAW

1.  The May 2003 decision that denied the Veteran's claim for entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only         if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).


New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a low back condition was originally denied in a May 1984 rating decision on the basis that there was no evidence of a current low back disability. Although the Veteran was notified of this rating decision and his appellate rights in a June 1984 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the May 1984 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016).

The Veteran attempted to reopen the claim in September 2002.  Service connection for a low back disability was last denied in a May 2003 rating decision.  The RO reopened the claim, but denied service connection finding that there was no evidence that the Veteran's lumbar disk disease was related to his military service.  Although the Veteran was notified of this rating decision and his appellate rights in a May 2003 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the May 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016).

In April 2010, the Veteran filed a petition to reopen his claim.  A May 2011 rating decision denied the Veteran's petition.  The Veteran timely appealed.  During the pendency of the appeal, the RO reopened the claim, but denied it on the merits.  


Evidence received since the May 2003 denial of the claim includes additional VA treatment records, additional private treatment records, treatise evidence, and lay statements from the Veteran, including his testimony at the June 2014 hearing.     The evidence is new, in that it was not of record at the time of the May 2003 rating decision.  Additionally, the Veteran's statements and testimony, as well as the treatise article addressing the relationship between schmorl nodes of the lumbar  spine and degenerative disk disease are material.  Specifically, the Veteran provided additional details regarding his alleged in-service injury that he alleges resulted in  his current lumbar spine disability.  Moreover, the treatise article indicated that schmorl nodes, which were noted on the Veteran's January 1984 x-ray, were known to enhance premature disk degeneration.  Accordingly, the Board finds that new      and material evidence has been received, and the claim for service connection for        a lumbar spine disability is reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to this extent only the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.  Specifically, an August 4, 2015 treatment record notes that an unspecified fee clinic record was scanned into VistA Imaging.  Additionally, VA treatment records from May 26, 2015, May 28, 2015, May 29, 2015, May 30, 2015, May 31, 2015, June 1, 2015, June 2, 2015, June 3, 2015, June 10, 2015, and June 16, 2015 indicate that nursing critical care notes and inpatient treatment plan records were scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records should be associated with the claims file.  

With regard to the Veteran's claim for a cervical spine disability, he was provided a VA cervical spine examination in September 2016.  The examiner opined that the Veteran's current cervical spine arthritis was less likely than not related to service.  The examiner stated that there were no true cervical spine problems during service.  The examiner explained that various symptoms due to muscle spasms in the proximal area of the thoracic spine and paresthesia due to arm position during sleep were not     a true nerve disorder in the cervical spine and there was no evidence of a cervical injury, such as a strain.  Contrary to the examiner's finding, a July 12, 1977 service treatment record noted that the Veteran had a cervical strain approximately a year    and a half prior, that he had current neck pain, and was observed to have decreased cervical lordosis.  Accordingly, an addendum opinion is warranted. 

With regard to the Veteran's claim for a lumbar spine disability, in March 2012 the Veteran submitted treatise evidence indicating that schmorl nodes in the lumbar spine could cause premature disk degeneration.  As x-rays as early as January 1984, just a few months after the Veteran's military separation, noted the presence of schmorl nodes, an addendum opinion addressing this evidence is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 7, 2016 to present, as well as the records referenced in the May 26, 2015, May 28, 2015, May 29, 2015, May 30, 2015, May 31, 2015, June 1, 2015, June 2, 2015, June 3, 2015, June 10, 2015, June 16, 2015 VA treatment records, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for his disabilities on appeal, to include his local physician in Eureka.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Send the claims file to a VA physician for review to obtain medical opinions concerning the claims for service connection or cervical and lumbar spine disabilities.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a. Please opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is causally related to service, to include his assertion that he injured his neck when an inflatable hospital unit fell on him.  In so opining, the examiner should address the July 12, 1977 service treatment record indicating that Veteran reported a cervical strain a 1.5 years earlier due to heavy lifting. 

b. Regarding the Veteran's lumbar spine disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine condition is causally related to service, to include his assertion that he injured his low back when an inflatable hospital unit fell on him. In so opining, the examiner should address the significance, if any, between the Veteran's current lumbar spine disability and the schmorl nodes noted on the January 1984 x-ray, and address the medical treatise submitted by the Veteran in March 2012 suggesting that schmorl nodes are associated with moderate degenerative changes.  

c. The examiner should also opine whether it is at least as likely as not that the Veteran's lumbar spine disability   is a maturation of his service-connected residuals of compression fractures of T 7-9, or is otherwise caused  by the residuals of T 7-9 compression fractures.  If       not caused by the compression fractures, is the lumbar spine disability permanently worsened beyond normal progression by the residuals of T 7-9 compression fractures?  If the lumbar spine disability has been permanently worsened by the residuals of T 7-9 compression fractures, the examiner should attempt        to quantify the degree of worsening beyond the baseline level of lumbar spine disability.

d. A rationale for all opinions expressed should be provided.   

4.  After completing the above and any other development necessary, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


